Citation Nr: 1232199	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 26, 2007.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD prior to January 26, 2007.

3.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU) prior to January 26, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran provided testimony at a personal hearing before the undersigned Veterans Law Judge.  In May 2010 and October 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to (1) an initial evaluation in excess of 50 percent for PTSD and (2) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to January 26, 2007, PTSD was at least manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent from December 6. 2005, to January 25, 2007, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2005, the Veteran submitted an informal claim for service connection for PTSD.  In the April 2006 rating decision on appeal, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective December 6, 2005.  The Veteran appealed the evaluation assigned, and in an August 2009 rating decision, the RO granted a 100 percent evaluation, effective January 26, 2007.  Because the 100 percent evaluation is the highest evaluation, the claim for increase is no longer part of the appeal as of that date.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that when a claimant seeks an increased disability rating, "the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than that maximum available benefit is awarded").  Thus, the issue before the Board is whether the Veteran is entitled to an initial evaluation in excess of 30 percent between December 6, 2005, and January 25, 2007.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board notes that the RO staged the Veteran's evaluations during the appeal period by assigning a 50 percent evaluation for part of the period and a 100 percent evaluation for another part.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  A GAF score of between 51 and 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the rating criteria for PTSD, a 30 percent rating is assigned when the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

After having carefully reviewed the evidence of record, the Board finds that resolving reasonable doubt in the Veteran's favor, the evidence supports the award of at least a 50 percent evaluation for PTSD prior to January 26, 2007.  The reasons follow.

When the Veteran submitted his claim for service connection for PTSD in November 2005, he reported having nightmares, depression, anxiety, thoughts of suicide, and frustration, and stated he had relationship problems with his wife.  During the period where the Veteran is in receipt of the 30 percent evaluation, the Veteran has reported feeling depressed and worthless and having constant anxiety.  He has reported suicidal thoughts here and there, but has consistently reported that he has not had a plan.  In the December 2005 treatment record, the examiner noted that the Veteran received a 61 on the "Zung" test, which was in the moderately depressed range.  At some points, the Veteran reported feeling better.  For example, in January 2006, the Veteran reported that he used to feel like he was close to a nervous breakdown, but that he did not feel like that anymore and that his feelings of being nervous were "gone."  See January 11, 2006, VA treatment record.  The Veteran reported feeling detached and estranged from others.  He stated he did not have a lot of friends and that his current marriage of approximately six years was "fair."  

In May 2006, the VA examiner noted the Veteran's mood seemed anxious, but less depressed.  In November 2006, the examiner noted that the Veteran was avoidant of others, but that the Veteran had reported socializing with a neighbor on occasion.  The assigned GAF was 50.  Throughout this time, the Veteran reported a variance of sleep symptoms, such as having difficulty sleeping, see January 2006 VA examination report and May 2006 statement, but also sleeping well, see January 2006 and February 2006 VA treatment records.  He has reported avoiding social events.  The Veteran reported having aimlessly thought about suicide but never having a plan.  Throughout this time, the Veteran was reported as being well groomed, open and cooperative, normal speech, oriented to person, place, and time, no episodes of violence, no problems with activities of daily living, and no loose associations, flight of ideas, hallucinations, or delusions.  The Veteran has reported having panic attacks, see May 2006 statement, although he has also denied them, see January 2006 VA examination report.  In December 2005, an examiner assigned a GAF score of 46, and in the January 2006 VA examination report, the examiner assigned a GAF score of 60.  Examiners have described the Veteran's remote and immediate memory to be normal, but that recent memory is mildly impaired.  The January 2006 VA examiner opined that the Veteran had decreased efficiency, productivity and reliability due to the service-connected PTSD.  The examiner found that the Veteran was suspicious toward him, had a restricted affect, a depressed mood, sleep impairment, mildly impaired recent memory, showed isolation, and had impaired work, family and other relationships.  

Here, the Board finds that the provisions of 38 C.F.R. § 4.7 are implicated by the facts.  The Veteran demonstrates symptoms under the 50 percent evaluation and the 30 percent evaluation.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes the Veteran's PTSD symptoms more closely approximate the level of severity of symptoms contemplated by the 50 percent evaluation.  The Board finds probative the VA examination report of January 2006, which shows that the Veteran has reduced productivity and reliability due to symptoms of restricted affect, disturbances of motivation and mood, impaired memory, and difficulty in establishing and maintaining effective work and social relationships.  In addition, the Veteran has thoughts of suicide and has reported difficulty concentrating.  Accordingly, an initial evaluation of 50 percent for posttraumatic stress disorder is granted, and the Board finds that such severity has existed throughout the period the Veteran was assigned a 30 percent evaluation.  In other words, it finds that the 50 percent evaluation is warranted as of the date service connection was awarded-here, December 6, 2005 until the day before the 100 percent evaluation was granted.

The Board will hold off on addressing whether an initial evaluation in excess of 50 percent is warranted at this time because the 100 percent evaluation contemplates, in part, total occupation impairment, which is inextricably intertwined with the claim for a TDIU during this applicable time period.  This is why the Board has included a separate claim of entitlement to an initial evaluation in excess of 50 percent prior to January 26, 2007, for PTSD as still being part of the current appeal.  


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD as of December 6, 2005, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is necessary in connection with the Veteran's claim that he was unable to secure or follow a substantial gainful employment prior to January 26, 2007, which is described below.

A January 2006 VA examination report shows the examiner reported that the Veteran was not currently employed.  When asked if the Veteran was retired, the examiner wrote, "Yes."  The date of retirement was 1995, and the cause of retirement was, "Eligible by age or duration of work."  See id. under "Employment History."  

VA received a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, from the Veteran in October 2006.  There, he stated that the residuals of his cold injury to his lower extremities had prevented him from securing or following a substantially gainful occupation.  See id. at item # 6.  He stated he became too disabled to work in 1994 and that he left this job because of his disability.  Id. at item #s 14 & 17.  When asked to list all his employment, including self-employment, for the last five years he had worked, the Veteran wrote, "N/A," for not applicable.  He also indicated he had not tried to obtain employment since he had become too disabled to work (which was back in 1994).  Id. at item # 20.  

However, the Veteran has provided facts during examinations and at the May 2010 hearing that contradict the facts he reported at the January 2006 VA examination and in the October 2006 VA Form 21-8940.  For example, at the January 2007 VA psychiatric examination, the Veteran reported working for at least 20 years directing cars where to park from the pier.  He then reported he worked doing janitorial work for five years and then worked for Winn Dixie for three years.  The examiner noted the Veteran was not employed and that the duration of the current unemployment was "1 to 2 years."  The reason given for the unemployment was that the Veteran did not feel like working around others, that his anxiety was getting too high and he needed to isolate himself.  See id. on page 9.  Based on these facts, the Veteran reported having worked approximately eight years after his retirement.  Additionally, based on the duration of the Veteran's unemployment ("1 to 2 years"), this would indicate the Veteran had last worked in 2005 or 2006.  

At the March 2007 general medical examination, the Veteran reported he worked as a longshoreman for 28 years and retired in 1995 based on age.  The examiner wrote, "Past 7 y[ea]rs has been working in front of Winn Dixie store in winter in Fl[orida], returns to Rhode Island for summers-does not work in [Rhode Island]."  When asked if the Veteran was currently employed, the examiner wrote, "No."  When asked if the Veteran was retired, the examiner wrote, "Yes."  The date of retirement was, "2006 from Winn Dixie; did not return this past winter."  The cause of retirement was "Medical (physical problem)."  These facts establish that the Veteran worked from approximately 1999 to 2006 at Winn Dixie.

At the February 2010 hearing before the undersigned, the Veteran testified he had stopped working as a longshoreman because he had retired.  When asked if he had left the job because of his service-connected disabilities, the Veteran responded, "No, I did retire from there."  See transcript on page 8.  He was asked if he had tried to find other employment after he retired, and the Veteran responded he had gone to work at a church in Rhode Island, where he worked for a year and a half.  Id. on page 9.  When asked if his cold injuries kept him from performing the duties of that employment, the Veteran said while they caused problems, he was able to "perform the job."  Id. on page 10.  These facts establish that the Veteran worked after having retired in 1994 or 1995.

Regardless of the inconsistent facts, the Board finds that it must investigate the Veteran's employment as recently as 2006 to determine if the Veteran was, in fact, prevented from securing or following a substantial gainful employment due to service-connected disability or disabilities, to include the issue of whether the Veteran's employment was "marginal employment."  The Veteran will be asked to complete the VA Form 21-8940 as completely as possible, to include providing the addresses of the places of employment prior to 2006 (e.g., church and Winn Dixie) so that VA may look into these issues and confirm the dates of employment and the income received.  The Veteran is asked to cooperate in this endeavor.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and ask him to complete the form in as much detail as possible, including his employment at a church and Winn Dixie, the specific dates of employment, and his monthly income from both places.  The Veteran is asked to cooperate in this endeavor.

2.  Following receipt of the VA Form 21-8940, the AMC should send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for each of the Veteran's former employers (e.g., church and Winn Dixie) for verification of the dates of employment and income received during the employment and the reason for the termination of employment.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, which may include a retrospective opinion as to whether the Veteran was unable to secure and follow a substantial gainful employment prior to January 26, 2007, and readjudicate the claims for entitlement to (i) an initial evaluation in excess of 50 percent for PTSD prior to January 26, 2007, and (ii) a TDIU prior to January 26, 2007.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


